﻿It gives me great pleasure at the outset, Mr. President, to express to you, on behalf of the Government of Egypt, our heartfelt congratulations upon your election to the presidency of the thirty-fourth session of the General Assembly. You, Mr. President, are the perfect embodiment of the struggle waged by the third world in its pursuit of freedom, justice and a better future. In the name of Africa, you, Mr. President, have championed for many years Africa's struggle through the United Nations for the triumph of its causes. You have always adopted, and still do, noble attitudes in the name of your great country, the friendly United Republic of Tanzania, under the leadership of Africa's revered son, President Julius Nyerere, in upholding justice everywhere and pursuing the struggle for its sake.
113.	It is also an added pleasure for me to express through you, Mr. President, Egypt's sincere gratitude to the outgoing President, Mr. Indalecio Lievano, for the outstanding role he played while presiding over the General Assembly at its last session. He was the ideal representative of his great country, Colombia, as well as of all Latin America and its deeply-rooted traditions.
114.	I should also like to seize this opportunity to express the congratulations of the Egyptian people to the people of Saint Lucia, on the occasion of their independence and their joining the international com-munity at the United Nations. I also convey the congratulations of the Egyptian people to the people of Panama on the occasion of the recovery of its sovereignty over the Canal.
115.	The present session of the General Assembly is taking place while the world stands at the threshold of the 1980s and amidst international developments that point towards stirrings of change affecting the whole world. The winds of change have not as yet gathered their full momentum. Nevertheless, international developments indicate that the world community is approaching a new stage in its evolution, a stage that is marked by the four following characteristics: first, serious, persistent and ever-increasing efforts for the elimination of racism and minority rule, the eradication of the remnants of colonialism, a confrontation with aggression against the sovereignty and territorial integrity of States and the strengthening of the principle of the inadmissibility of the acquisition of territory through war and the upholding of the right of self- determination; secondly, action for the achievement of just, comprehensive and peaceful settlements in areas of tension in order to ensure suitable conditions conducive to the solution of the genuine problems relating to economic and social development; thirdly, the identification of the economic problems that plague the developing countries on the one hand, and those which face the developed countries on the other, as well as efforts aimed at the establishment of a new international economic order—which should remedy the dangerous deficiencies inherent in the present system that have caused the present shaky economic order from which we are all suffering; and fourthly , efforts to intensify and promote global detente, which should entail the reduction of nuclear armaments, the pursuit of general disarmament and the underscoring of the importance of international co-operation in the political, economic, social and cultural fields, whether on land or in the ocean, on our planet or on the moon or other celestial bodies, within the context of the common heritage of mankind, in a common endeavour and for the common benefit to all.
116.	Perhaps these main elements—and others, if we choose to dwell on particulars—constitute a picture which may appear somewhat optimistic. In highlighting these factors, my intention was to present a framework for the picture as I see it or, may I say, as I wish it to be, for by accurately identifying the problems, and by planning the appropriate solutions to them, together with constant hope, unwavering conviction and faith in our capacity to confront these problems appropriately and effectively, we shall have taken the first step in the right direction, long hoped for by the thinkers and aspired to by dreamers among mankind.
117.	Let me hasten to emphasize that, although this framework may be the right one, it is also correct to state that important obstacles still obstruct the road to our objectives and goals. The whole world witnesses this situation whether in southern Africa, South-East Asia or the Middle East, and in the political as well as in the economic fields, not to mention social problems arising in many countries in the world. This places on our shoulders a great responsibility, which we must assume for ourselves and for future generations. It is therefore incumbent upon us to proceed with courage, initiative and vision and pull down all barriers, the symbols of despair, and free our minds from all constraints and hindrances with a view to opening up new horizons that will usher in a new era and a better future.
118.	My country, Egypt, on whose behalf I am proud to speak today, has a long history, the roots of which go far back in the history of human evolution. That history has left unmistakable marks on each and every facet of human evolution and progress. Egypt's contribution to the progress of civilization has rarely been matched, in religion, science, art, thought, life, war and peace.
119.	In this context, Egypt's policy is based on unshakable foundations and solid principles, which in essence stress that man was not created to exploit his fellow man, but rather that we should all co-operate for the realization of the noble objective of achieving a better future for all. Consequently Egypt's opposition to all forms of exploitation, colonialism and neo-colonialism is an irrevocable fact. Furthermore, its opposition to racism, racial discrimination, foreign occupation and settler colonialism is a matter of principle. Its struggle to bring to an end these unjust conditions, is relentless. As an integral part of the third world and one of its pillars, Egypt has in various phases of its long history suffered from these injustices. It has struggled against imperialism and colonialism for many years. The events of June 1967 represented a culmination of colonialist aggression against Egypt in its role in the vanguard of the struggle for a better future for the Arab nation, for Africa and for the whole of the third world.
120.	Throughout the past 12 years, Egypt has been engaged in a continuous struggle for the establishment of a just settlement of the Middle East problem. This problem has taken a heavy toll on Egypt, costing her tens of thousands of martyrs and many billions of dollars, all at the expense of its progress and to the detriment of the welfare of its people. In addition to all this, it has had widespread adverse effects on the right of its people to proper education, to adequate medical care and to work opportunities. In the Middle East, no one has endured what the valiant Palestinian people and the people of Egypt were able to sustain. No single people m the Middle East has suffered as much as they have suffered.
121.	Egypt's record in war is matched by its struggle For peace. It has accepted Security Council resolution 242 (1967) and has co-operated closely with Ambassador Jarring in its implementation. It has used its right to self-defence by resorting to the war of attrition in 1969 and 1970 and it has also welcomed all peaceful initiatives that have surfaced during the first six years of the occupation of its territory, foremost among them the Committee of African Heads of State. When it became clear that a conspiracy to impose the fait accompli and an attempt to perpetuate the state of "no war, no peace'' was being carried out, Egypt waged the glorious October Ramadan war.
122.	In both instances, Egypt was committed to peace. Its co-operation with the peace initiatives was not for tactical purposes in an attempt to score temporary propaganda gains, but was motivated only by its firm belief in the principles advocated by the United Nations Charter and its commitment to save succeeding generations from the scourge of war which has inflicted upon our area untold sorrow and suffering. Egypt's position was also consistent with the provisions of the United Nations Charter concerning the peaceful settlement of disputes. Egypt did not resort to arms as an end in itself; rather, it took that course as a means of shattering the stalemate that had been imposed upon our region, of resisting all attempts at consecrating the "fait accompli" and at perpetuating occupation, and of challenging the calls that were being made for military relaxation. In reality, Egypt pursued that course to impart momentum to a just, peaceful and comprehensive settlement. Representatives will no doubt recall that at the time when Egyptian armed forces were shattering the Bar-Lev Line, undertaking the historic crossing of the Suez Canal during the October war and clearing its vicinity of occupation, President El-Sadat called for the convening of an international peace conference with the participation of all interested parties, including the representatives of the Palestinian people, to seek a just and durable peace. It was the October Ramadan war that made it possible for the Palestinian question to occupy its rightful place at the heart of the conflict and at the core of the struggle.
123.	Egypt was committed to peace—both through its peaceful endeavours and its military battles. It has based its approach to the settlement of the Middle East problem on a single, consistent and well-thought-out policy. We have never adopted a two-faced policy: what we proclaim in public we do not repudiate or alter in private. The general lines of this policy are to be found in Egypt's reply of 15 February 1971 to Ambassador Jarring's aide memoire. In that reply Egypt declared its willingness to enter into a peace agreement with Israel should Israel honour all its obligations as provided in Security Council resolution 242 (1967). That is exactly what we did when we signed the Camp David agreements in September 1978 and the peace Treaty in March 1979.
124.	It should always be recalled that the commitment within the framework of the Camp David agreements was that Security Council resolution 242 (1967) in all its parts, the United Nations Charter and the principles of international law and international legitimacy were to be the keys to negotiations for a comprehensive settlement restoring to each party its rights. Egypt would thus recover its occupied territories; Syria also would recover its territories; Lebanon would recover its territorial unity; the Palestinian people would regain their rights to own their land in Palestine and to exercise their inherent right to self-determination; and Israel, Likewise, would ensure its own security, within the framework of reciprocal security.
125.	In this context, the Egyptian-Israeli peace Treaty is simply an important first step towards the achievement of a comprehensive peace in the area, in order to solve all aspects of the Arab-Israeli conflict in accordance with Security Council resolutions 242 (1967) and 338 (1973).
126.	The Framework for Peace in the Middle East Agreed at Camp David has come under attack and criticism from some quarters; consequently we feel historically committed to place it in the right perspective. The Camp David Framework is the first document signed by Israel in which it pledges to negotiate with the representatives of the Palestinian people the settlement of the Palestinian problem in all its aspects. The Camp David agreement is also the first document in which Israel pledges to respect the legitimate rights of the Palestinian people and their just claims. Israel pledges to withdraw its military armed forces from the West Bank and the Gaza Strip. Israel pledges to withdraw the military Government and civilian administration from the occupied Palestinian territories. In addition, the agreements provide for the establishment of a Palestinian self-governing authority in the West Bank and the Gaza Strip as part of defined provisional transitional procedures.
127.	In other words, part A of the Camp David agreement concerning the West Bank and Gaza consecrates an Israeli commitment to resolve the Palestinian problem by negotiating with the representatives of the Palestinian people, and to establish transitional arrangements which constitute by their nature the bridge—or the separation mark—between the current situation, namely the occupation, and the ultimate situation in which the legitimate national rights of the Palestinian people should be recognized.
128.	Egypt would not have embarked on this arduous task had it not taken the following basic facts into account.
129.	First, the Palestinian issue is the crux of the problem and the core of the conflict. Consequently its solution is the sine qua non condition for a just and durable settlement of the Middle East problem.
130.	Secondly, the Palestinian issue is a complex multifaceted one that requires us to leave no stone unturned and no possibility unexplored so as not to participate once again in a policy of missed opportunities.
131.	Thirdly, the agreement reached concerns transitional arrangements which pave the way for a solution and for the alleviation of some of the sufferings of our brethren in the occupied land. It also provides the opportunity for mutual recognition and opens the door to negotiations between the parties concerned.
132.	Fourthly, in all this Egypt does not speak on behalf of the Palestinian people; it is not entitled to do so and never claimed to do so, for it is the Palestinian people alone who have the right to discuss their future and destiny or choose their own representative.
133.	Fifthly, the Palestinian people have in all cases the final word with regard to the form and substance of the Palestinian question.
134.	Basing itself on the aforementioned considerations, Egypt accepted the Camp David Framework concerning the West Bank and Gaza. It was also owing to those considerations that Egypt entered into negotiations for the creation of a self-governing Palestinian authority in the occupied territories. Our consistent goal, let it be known to all, is to enable the Palestinian people to exercise their inalienable right to self- determination and to restore their full national rights and to see to it that, where such a Palestinian authority is set up, it should be a genuine and not a fictitious power and should be a government issuing from the Palestinian people, governing in its name and safeguarding its interests. It should not be just an image or form, or a council concerned merely with subsidiary or partial matters. Consequently, Egypt has insisted on the importance of guaranteeing the freedom of the Palestinians in the West Bank and Gaza and the right of return for the displaced Palestinians and the need to study the modalities of resolving the problem of Palestinian refugees. We also insist upon the necessity of conducting the elections in an atmosphere of political freedom under appropriate international supervision.
135.	Egypt is aware that the Camp David Framework does not constitute the final settlement of the Palestinian problem. However, there is no doubt that the agreement has shattered the stalemate that had paralysed the Palestinian problem and has wrenched from Israel concrete commitments for the benefit of the Palestinian people. It constitutes the first constructive step towards the sound resolution of the Palestinian problem.
136.	The Palestinian cause is dear to each and every Egyptian. It is central to Egypt's policy and forms the crux and goal of that policy. We are committed to its support. Egypt will accept no alternative to the Palestinian people's right to self-determination. The Palestinian people should not be denied the right to which all peoples are entitled. The people of Palestine have an inherent and absolute right to recover their territory; to have a State of their own; to have security and to raise their own flag. Egypt cannot accept, after all the sacrifices of the Egyptian people, any infringement upon the genuine rights of the Palestinian people.
137.	When the League of Arab States was created in 1945 with its permanent headquarters in Cairo, it was at the behest of Egypt that an annex on Palestine, which affirmed its independence, was attached to the pact of the League, although the external aspects of that independence were not yet in existence.
138.	Egypt has engaged in four wars for the sake of Palestine and has never refrained from tendering assistance to the Palestinian people in all fields, whereas it has refrained from any interference in Palestinian affairs. Egypt has no organization that can be called its mouthpiece, or any group which could be considered as devoted to it or financed by it. Egypt sets no faction against another, nor does it sponsor a group that serves its interests to the detriment of Palestinian interests. Egypt has consistently condemned the massacres to which the Palestinian people have been subjected in certain Arab countries. Egypt has always refrained from all this, in the hope of maintaining the unity of the Palestinian people, and the Government of Egypt was alone in supporting PLO until the vast majority of the international community recognized it as the sole legitimate representative of the Palestinian people, upon an Egyptian initiative. In this context President El-Sadat has, since 1972, called for the creation of a Palestinian Government in exile. The PLO became a full-fledged member of the League of Arab States at Egypt's request. It was decided, upon an Egyptian proposal,  to invite it to address the Security Council on an equal footing with all members and, in accordance with a resolution of the General Assembly, issued following an Egyptian initiative, the PLO was to be invited to participate in all Middle East peace conferences. Furthermore, Egypt extended an invitation to the PLO, as the sole legitimate representative of the Palestinian people, to participate in the Cairo meeting held in December 1977, following President El-Sadat's visit to Jerusalem in November 1977. Egypt extended the invitation because it was convinced that the time had come to start a Palestinian-Israeli dialogue that would pave the way towards negotiations on the Palestinian issue. Egypt is always ready to extend its support to the PLO and to stand by its side. The time has come for serious work, without rhetoric or polemics. Let us unite our efforts to establish peace in the Middle East on the basis of respect for the rights of States and people, mutual respect and mutual recognition.
139.	With respect to the issue of Jerusalem, the Holy City revered by the three revealed religions, 1 wish to put on record, in very clear terms, the position of Egypt, which may be summarized as follows: Arab Jerusalem is an integral part of the West Bank and should be under Arab sovereignty. Egypt calls for the implementation of relevant United Nations resolutions with respect to Jerusalem. This has been Egypt's consistent position over the years and it will not be altered. Neither the slanders and abuse of rejectionist States nor the intransigence of Israel and its obstruction of peace will make Egypt abandon this course.
140.	Egypt will pursue the peace process, issuing the challenge of peace to all parties, the rejectionists and the silent, Israelis and Arabs alike. The Middle East cannot continue in the same way as in the past 30 years, serving the interests of a minority to the detriment of the real interests of the majority and in this way letting the Palestinian people suffer at the hands of gamblers for high stakes who play with destiny, and letting the people of Egypt, Lebanon and Syria make sacrifices, while others indulge in endless overreaching, using the Palestine issue to serve their objectives. The time has come for a radical comprehensive solution to all the problems. Otherwise let those who have a personal interest in the persistence of these problems bear the consequences.
141.	We have told the rejectionists, whether among our Arab brethren or not, that we are prepared to join their efforts if they present a viable alternative or if they have a better defined proposal or concrete idea on how to achieve a comprehensive peace. Yet all we hear are loud voices and we are subjected to endless humiliation, abuse, insults and rude rebuffs. May I seize this opportunity to give them a piece of advice. Egypt has suffered much slander. This is not the first time that we have been exposed to their insults. The slanders and insults launched against Egypt at the Shtoura Conference, held in the wake of Syria's break-away from the United Arab Republic in 1%1, are still to be remembered. It was also there that we heard insults, recriminations and foul words far beyond what we are exposed to now. And then, I must add, there was no Camp David at that time and there was no treaty with Israel.
142.	Therefore, I must state in all sincerity, that the issue at stake does not relate either to the Camp David agreements or to the Palestinian problem. It is simply that some countries in the Arab region are under the illusion that an opportunity has presented itself to realize their long-coveted dream of taking over Egypt's natural and historical role in the Arab world. They have forgotten, it seems, that such a role is not the result of a conspiracy or a coincidence; nor was it attained by polemics or manoeuvres. It is the natural outcome of Egypt's intellectual and cultural contribution over the centuries. It is the result of sacrifices of generation after generation of Egyptians in upholding the cause of the Arab nation, in maintaining its unity, in defending its dignity and in protecting it,
143.	On Israel we have much to say. We extended to Israel the hand of peace, saying that for peace to be just, lasting and comprehensive the Palestinian problem must be resolved in all its aspects. Despite Israel's signing of a document that clearly stipulates that the resolution of the Palestinian problem is the crux of the settlement, we find Israel once again indulging in the creation of new settlements on the occupied Palestinian territories. Israel has also permitted its nationals to purchase land in the occupied West Bank and the Gaza Strip. Such an action reveals intentions that cannot and should not be tolerated, for it is the application of the policy of illegal colonial settlement. It is also aimed at altering the Arab character of Palestinian territory and at the creation of artificial conditions to obstruct the full restoration of the Palestinian people's right to and full recovery of their territory.
144.	In this connexion I should like to reiterate a statement issued by the Prime Minister of Egypt strongly condemning this unabashed policy that is considered a serious violation of international law, a clear contravention of United Nations resolutions, and an obstruction of the peace process, which calls for respect for the rights of all parties, especially those of the Palestinian people.
145.	Egypt categorically rejects Israel's policy of building settlements, and will never consent to it. It categorically rejects Israel's policy on Arab Jerusalem, just as it rejects Israel's policy of altering the geographic features and the demographic composition of the occupied territories. Egypt does not, nor will it ever, accept any attempt on the part of Israel to evade its obligations under the Camp David agreements concerning the legitimate rights of the Palestinians. Egypt categorically opposes all attempts to negate the inherent right of the Palestinian people to their land in the West Bank and Gaza. It categorically rejects Israeli aggression against the sovereignty of Lebanon and against the Palestinian people living in Lebanon. The pretext of ensuring Israel's security cannot justify the repeated violation of the sovereignty of States and the killing of the Palestinian people.
146.	Israel must refrain from these policies and practices if it wishes the peace process to progress and be consolidated. Also, the Palestinians should reconsider their refusal to join in the peace process.
147.	We hereby call upon both Israel and the PLO to recognize one another. We also demand that Israel halt the establishment of settlements and all related measures. Israel should also refrain from all actions that violate the sovereignty and territorial integrity of Lebanon. Furthermore, we call upon Israel and the PLO to initiate a peaceful dialogue. To advance this long- awaited objective, Egypt is fully prepared to extend all the necessary assistance. In this context I wish to declare that Egypt is ready to call for an enlarged inter-national peace conference with the participation of all parties concerned, to ensure the realization of a comprehensive peace in the area.
148.	To this end, Egypt would be happy to participate in the international conference mentioned by the Secretary-General, whom it wishes to thank and praise for his untiring personal efforts with a view to contributing to the establishment of a just and durable peace in the Middle East.
149.	As you, Mr. President, rightly pointed out in your opening statement, all States have emphasized their commitment to respect human rights. The United Nations has, in its declarations, resolutions and binding international agreements, similarly emphasized and developed the necessity of upholding human rights. Notwithstanding all these international documents, the cause of human rights still requires continuous efforts. It is universally acknowledged that the denial of human rights is the denial of the essence of peace and poses a serious threat to the chances of peace, and it is on that premise that our African policy is based. We therefore completely reject the colonial racism that prevails in South Africa, and we shall continue to spare no effort to support the persistent struggle against its racist policy. It is our conviction that this struggle must continue—and continue it will—until equality, dignity and freedom are established in southern Africa.
150.	Apartheid in South Africa, foreign occupation in Namibia, attempts at procrastination in Zimbabwe and the continual aggressions committed by the forces of racism and colonialism against Zambia, Mozambique, Botswana and Angola should be met on our part by a joint and resolute stand in order to bring to an end those repugnant manifestations that have come together in this region with a view to exploiting Africa and the Africans. We Africans who have brought about the downfall of colonialism and freed our countries from its vestiges are capable, with our determination and solidarity, of terminating the perilous and dangerous situation in southern Africa.
151.	A part of the African consensus on the question of Zimbabwe, Egypt wishes to reiterate the importance of supporting the Patriotic Front, the sole legitimate representative of the people of Zimbabwe. Egypt appeals to all countries to withhold recognition from the Muzorewa Government.
152.	Egypt firmly believes that all arrangements relating to the bringing about of peace in Zimbabwe should be under the auspices of the United Nations and the Organization of African Unity.
153.	We also reiterate our rejection of the December 1978 elections in Namibia, the intent of which was to impose a fake regime against the will of the valiant people of Namibia under the leadership of SWAPO, their sole legitimate representative.
154.	Egypt, with its impressive input in the struggle for the liberation of the African continent from racism, colonialism and foreign domination, once again renews its commitment and its pledge to the people of southern Africa that it will continue to extend its unwavering support to the heroic struggle waged by their national liberation movements in Namibia, Zimbabwe and South Africa.
155.	At the same time we condemn equally all forms of foreign presence and intervention in Africa, regardless of their origin. Africa is for the Africans and is not an arena for cold war, international competition and opposing blocs. It is not a dumping-ground for the refuse of international detente. The African continent, having rid itself of the old forms of imperialism and colonialism, will also liberate itself from all forms of neo-colonialism.
156.	As I stated earlier, Egypt is an integral part of the third world, and it is totally committed to the principles of non-alignment. Egypt is one of the founding members of the non-aligned movement and was responsible for developing its ideals. It was one of the group that contributed to enhancing the effectiveness of the movement until it became a towering edifice dedicated to safeguarding the independence of developing countries and small countries in general against the tyranny of international blocs and the perils of spheres of influence. It also opposes with all its force foreign domination and colonialism, all forms of encroachment on sovereignty, and intervention in domestic affairs.
157.	In this context, Egypt steadfastly supports national liberation movements and consistently strives for the safeguarding of the sovereignty and territorial integrity of all States and the natural rights of peoples. Egypt opposes all forms of foreign intervention and the threat or use of force.
158.	Egypt will continue to work for the preservation of the non-aligned movement and against all attempts at deviation, reorientation or derailment of its course which adversely affect the interests of its member States, peoples and nations.
159.	Non-alignment is a vigorous and dynamic movement. Its principles, objectives and initiatives are channelled towards the welfare of mankind. We must not forget that the fact that the non-aligned movement called for the recent tenth session of the General Assembly on disarmament also ensured its success. The movement's contribution in all fields of international activity is an established fact. That movement will continue to play this noble role in world affairs as long as it meticulously adheres to its original principles and objectives and does not permit power blocs to impair its effectiveness or to steer it away from its natural course.
160.	In the light of recent evolution within the movement, Egypt calls upon all its member States to be aware of manoeuvres that endanger non-alignment and to reject any foreign meddling so that it may safeguard its original principles, its objectives, its unity and its solidarity.
161.	Let us remember the words of Julius Nyerere, the President of the United Republic of Tanzania, at the Sixth Conference of the Heads of State or Government of the Non-Aligned Movement. He said:
"We could not form another power bloc, even if we wished to do so. If this movement tried to be another power bloc, or to be aligned to a power bloc, it would cease to exist or to be an influence for peace in the world."
162.	Contemporary international economic relations are passing through a critical phase, in which inflation, debt accumulation, trade-balance deficits and protectionism are endemic. This has direct adverse effects on the rate of development of the developing countries.
163.	The failure of the fifth session of UNCTAD to solve effectively the fundamental problems confronting the developing countries is a source of great pessimism. Similarly, the limited results achieved at the United Nations Conference on Science and Technology for Development and by the Committee of the Whole, established under General Assembly Resolution 32/174, concerning the establishment of a new international economic order have been disappointing to the developing countries and have failed to create an atmosphere conducive to the pursuit of a fruitful dialogue in various economic fields.
164.	The Second United Nations Development Decade is drawing to an end. At present we are in the process of drafting a new strategy for the third development decade, a strategy that should be designed to accelerate the development of the developing countries and to bridge the present increasing gap between the advanced and the developing countries. It is therefore imperative that the developed countries should manifest a sincere political will for the radical changing of economic concepts and a true political desire to see economic realities in their correct perspective, and to achieve this end without just agreeing verbally with what the developing countries ask for.
165.	While progress towards the establishment of the new international economic order depends to a large extent on political commitment by the developed countries, it is also true that the developing countries shoulder the primordial responsibility for the development of their peoples. It is therefore of paramount importance that they intensify economic co-operation among themselves and achieve collective and individual self-reliance as a principal tool in restructuring international economic relations.
166.	Allow me in concluding my statement to reiterate once again that the United Nations is the greatest assembly of nations devoted to the achievement of international peace and security for the peoples and countries of the world. The United Nations shoulders a special responsibility for bringing the world back from the precipice to which it has been led by the frightening arms race and from the escalation and proliferation of nuclear armaments.
167.	It may be true that the two super-Powers have come closer to each other on central issues; however on other issues they have agreed to disagree; the expressions "international detente" and "international entente has stemmed from that. Yet we should not lose sight of the fact that the peace resulting from this detente is a fragile and precarious one. The threat of nuclear war still exists, the dangers of regional and local wars are real dangers from which we suffer. Consequently the importance of general and complete disarmament, and particularly of nuclear disarmament under effective international supervision, increases. Only through disarmament can mankind achieve genuine peace and the resulting savings of huge expenditures on arms would accelerate the process of development and consolidate international security.
168.	Nevertheless, it can be noted that the easing of international tension has made a significant contribution to the progress of disarmament and to a decrease in arms. It is beyond doubt that the efforts of the United Nations in this field represent a positive contribution to paving the way towards a future era in which mankind will be able to enjoy the fruits of peace. These efforts have been manifested in the form of deliberations, negotiations and study, especially on matters concerning nuclear armaments and on the establishment of zones of peace such as that in the Indian Ocean, and of nuclear-weapon-free zones in Africa and the Middle East.
169.	Peace, as you rightly stated, Mr. President, is indivisible. For peace to be durable it must be just, total and comprehensive. Therefore disarmament and respect for human rights and the principles of economic equality, as well as decolonization, constitute the fundamental elements of peace, which will remain a fragile structure unless we put an end to the arms race and to the shameful violations of human rights, and until such time as we establish the new international economic order based on sovereign equality, common interests, and respect for the rights of all States and peoples, rich and poor, large and small.
170.	As long as there are men and women who strive for the good of mankind, who tirelessly pursue the quest for peace, who continue to work towards saving succeeding generations from the scourge of war and who contribute to speeding up economic development and social advancement, the beacon of peace will continue to shine bright over our planet and to guide the steps of mankind towards a better future for all.